Citation Nr: 1704747	
Decision Date: 02/16/17    Archive Date: 02/24/17

DOCKET NO.  12-14 334A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for anxiety disorder, NOS (claimed as posttraumatic stress disorder and adjustment disorder with depressed mood, circadian rhythm sleep disorder, and insomnia).  

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 2006 to October 2009.  

These matters come to the Board of Veterans' Appeals (Board) from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Jurisdiction over the Veteran's claims file was subsequently transferred to the RO in San Diego, California.  

The Veteran initially requested a hearing before the Board in his June 2012 VA Form 9 substantive appeal; however, in November 2015, the Veteran withdrew his request.  As such, the Veteran's prior hearing request is withdrawn and the Board will proceed to adjudicate the Veteran's appeal.  38 C.F.R. § 20.702(e) (2016).  

Additionally, to the extent that the record reflects additional development subsequent to the most recent November 2013 supplemental statement of the case (SSOC), the Veteran's representative submitted a December 2016 waiver of initial consideration of such evidence by the RO.  38 C.F.R. §§ 20.704(e), 20.800, 20.1304(c) (2016).  


FINDINGS OF FACT

1.  For the entire period on appeal, the Veteran's anxiety disorder (claimed as posttraumatic stress disorder and adjustment disorder with depressed mood, circadian rhythm sleep disorder and insomnia) was manifested by symptoms such as depression, chronic sleep impairment, and irritability without episodes of violence, all of which are most nearly approximated by no more than occupational and social impairment with reduced reliability and productivity.  

2.  The Veteran is not precluded from securing and following a substantially gainful occupation by reason of his service-connected disabilities.  


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 50 percent for anxiety disorder (claimed as posttraumatic stress disorder and adjustment disorder with depressed mood, circadian rhythm sleep disorder, and insomnia) have not been met for any period on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.126, 4.130, DC 9434-9413 (2016).  

2.  The criteria for a TDIU rating have not been met for any period on appeal.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.25, 4.26 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  The Veteran's initial rating claim for anxiety disorder (claimed as posttraumatic stress disorder and adjustment disorder with depressed mood, circadian rhythm sleep disorder, and insomnia) arises from his disagreement with the initial disability rating assigned following the grant of service connection.  Once the underlying claim, such as service connection, is granted, the claim is substantiated; therefore, additional notice is not required and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  As such, no additional discussion of the VA's duty to notify with respect to the Veteran's initial rating claim is warranted.  Although the Veteran has not been provided with specific notice regarding his TDIU claim, which was properly inferred in conjunction with his initial rating claim, the April 2012 statement of the case (SOC) provide sufficient notice regarding how to substantiate his TDIU claim; moreover, no harm or prejudice has been alleged by the Veteran with respect to a lack of proper notice.  

Regarding the duty to assist, the RO has obtained the Veteran's VA treatment records, private treatment records, and lay statements, and all such records have been associated with the claims file.  

The Veteran was afforded relevant VA examinations in October 2009, January 2011, and November 2016, and the corresponding examination reports have been associated with the claims file.  The examinations and opinions are adequate when considered as a whole because they were based on thorough examinations, appropriate diagnostic tests, and reviews of the Veteran's medical history; moreover, as a whole, they contain sufficient information to allow the Board to apply the relevant rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  

Neither the Veteran nor his representative has identified any additional relevant evidence to be added to the claims file.  As all necessary development has been accomplished, no further notice or assistance is required for a fair adjudication of the Veteran's claims and, therefore, appellate review may proceed without prejudice to the Veteran.  


II.  Initial Rating - Anxiety Disorder

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2016).  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. § 4.1, 4.2 (2016); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2016).  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2016).  

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided.  38 C.F.R. § 4.14 (2016).  Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  Id.  

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2016).  

Whether the issue is one of an initial rating or an increased rating, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Regarding initial disability ratings, VA must consider the severity of disability for which the veteran is eligible for service connection starting on the date the application was filed.  See id. ; cf. Moore v. Nicholson, 21 Vet. App. 211, 216-17 (2007).  

The Veteran's service-connected anxiety disorder (claimed as posttraumatic stress disorder and adjustment disorder with depressed mood, circadian rhythm sleep disorder, and insomnia) is currently evaluated as 50 percent disabling from October 6, 2009, under DC 9434-9413 of the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130, DCs 9413, 9434 (2016).  

Under the applicable rating criteria, a 50 percent disability rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.  

A 70 percent disability rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.  

Finally, a maximum schedular 100 percent disability rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a Veteran's symptoms, but it must also make findings as to how those symptoms impact a Veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  The use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Thus, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Id. at 442.  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the Veteran's impairment must be "due to" those symptoms; a Veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.  

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2015).  When evaluating the level of disability from a mental disorder, VA also will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A GAF score of 61 to 70 reflects some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflects moderate symptoms, such as flat affect and circumstantial speech, occasional panic attacks, or moderate difficulty in social or occupational functioning (e.g., few friends or conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood, (e.g., depressed man avoids friends, neglects family, and is unable to work).  See Carpenter v. Brown, 8 Vet. App. 240, 242-44 (1995).  

However, the rating schedule does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130.  Accordingly, GAF scores do not automatically equate to any particular percentage in the Rating Schedule.  Rather, they are but one factor to be considered in conjunction with all the other evidence of record.  

Turning to the evidence of record during the appeal period, the Veteran was afforded an initial VA examination in October 2009.  At that time, he appeared alert, oriented, pleasant, and cooperative, with normal speech and logical thought process.  The Veteran's medical history referenced an April 2009 psychiatric consultation including an assessment of adjustment disorder with depressed mood, based upon his reported history.  The Veteran reported ongoing sleep impairment and insomnia which was assessed as a mild sleep disorder, which was probably part of his psychiatric problem.  

VA treatment records from September 2010 document that the Veteran volunteered to participate in a research study on post-deployment mental health.  He reported PTSD symptoms including re-experiencing symptoms of unwanted memories, insomnia with recurrent distressing dreams of combat, flashbacks, loss of interest in social activities, restricted affect, sense of foreshortened future, increased irritability, poor concentration, hypervigilance, and exaggerated startle response.  The Veteran denied current suicidal or homicidal ideation, but noted some past passive suicidal ideation.  The examining physician referred the Veteran for further treatment for his diagnosed chronic PTSD which was related to combat and which caused significant distress and impairment in home, social, and occupational functioning.  

In October 2010, the Veteran had a positive PTSD screen and was seen for follow up mental health treatment.  He reported that he was unemployed and lived alone, although he felt that this situation was temporary, as he planned to attend school.  He also stated that he had been isolated and depressed following his first deployment in 2008, triggered by increasing debt.  Upon mental status examination, he was appropriately dressed and groomed, with organized thought processes and no current suicidal or homicidal ideation or any psychotic symptoms.  He was diagnosed with adjustment disorder with mixed mood symptoms and assigned a current GAF score of 60.  

Upon VA examination in January 2011, the Veteran reported that he was irritable and angry, with impaired sleep and nightmares of combat during active service.  He stated that he was unemployed since returning from deployment due to asthma.  Upon mental status examination, the Veteran appeared alert and oriented, with normal affect, anxious mood, and normal speech, attention, memory, thought processes, and thought content, without delusions or hallucinations.  He reported sleep impairment with nightmares and inappropriate behavior (but with good impulse control and no episodes of violence), but denied obsessive or ritualistic behavior, panic attacks, suicidal or homicidal ideation.  The Veteran was able to maintain minimum personal hygiene, and there were no problems with activities of daily living.  The examiner diagnosed anxiety disorder, not otherwise specified (NOS), and assigned a GAF score of 80.  The examiner concluded that the Veteran's psychiatric symptoms did not cause total occupational and social impairment, deficiencies in most areas, reduced reliability and productivity, or clinically significant distress or impairment in social, occupational, or other important areas of functioning.  

VA treatment records from August 2011 document a positive PTSD screen.  The Veteran reported he was attending school and denied suicidal ideation; it was also noted that there was no depression, anxiety, or PTSD interfering with his life.  

Private treatment records from June 2012 and October 2012 document that reviews of systems were negative for psychiatric symptoms including depression, anxiety, phobias, panic disorder, and suicidal ideation.  

VA treatment records from August 2014 document a positive PTSD screen, and a consultation was ordered; however, the Veteran was not at risk for suicide and did not need immediate intervention.  Upon follow up in December 2014, the Veteran reported that he was diagnosed with PTSD in 2009 but that he had never received any treatment.  He noted ongoing insomnia, but denied depression or anxiety.  Upon mental status examination, he appeared alert and oriented, with normal speech and thoughts, and without suicidal or homicidal ideation, hallucinations, or prior psychiatric hospitalization.  

Most recently, upon VA examination in November 2016, the Veteran reported ongoing symptoms including low self-esteem, lack of drive, feeling down, helplessness, worthlessness, and unhappiness.  He stated that he had intermittent depression following active service which could last for months at a time and which had worsened over the past year; he noted that it had impacted his work, as he had skipped two job interviews that same week.  The VA examiner documented psychiatric symptoms including depressed mood, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  Upon mental status examination, the Veteran appeared alert and oriented, with adequate grooming and hygiene, neutral mood, and normal speech.  There was no evidence of thought disturbances, or suicidal or homicidal ideation.  The examiner diagnosed recurrent moderate major depressive disorder (MDD) which resulted in occupational and social impairment with reduced reliability and productivity.  

Based upon the evidence of record, including that specifically discussed above, the Board concludes that an initial disability rating in excess of 50 percent for the Veteran's service-connected anxiety disorder is not warranted, as the Veteran's psychiatric symptoms for the appeal period do not more generally approximate the rating criteria for an increased 70 or 100 percent disability rating.  

In order to warrant an increased 70 percent disability rating, the Veteran would need to display symptomatology which is equivalent to occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  See 38 C.F.R. § 4.130, DC 9411.  

The Board acknowledges that the Veteran has reported an instance of prior passive suicidal ideation; however, he has consistently denied current suicidal ideation upon mental status examination, including at the VA examinations of record.  The evidence of record does not document obsessional rituals or panic attacks and his speech has not been found to be illogical, obscure, or irrelevant upon mental status examination.  Additionally, while the Veteran has reported ongoing depression, it has not found to be near continuous so as to completely limited his ability to function independently.  To the extent that the Veteran has reported problems with anger and irritability, noted as inappropriate behavior upon VA examination in January 2011, the examiner also specifically stated that the Veteran had good impulse control without any episodes of violence.  Moreover, the Veteran has not shown any spatial disorientation or overall neglect of personal appearance and hygiene upon mental status examinations during the appeal period.  

Additionally, the Veteran's assigned GAF scores during the rating period ranged from 60 to 80, which reflect mild to moderate symptoms.  See Carpenter, 8 Vet. App. at 242-44.  The Board is mindful that the rating schedule does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130.  Accordingly, the Board has considered the Veteran's GAF scores during the period as one factor to be considered in conjunction with all the other evidence of record.  Therefore, the Board finds the Veteran's GAF scores to be indicative of no worse than moderate symptoms which are consistent with the assigned 50 percent disability rating for Veteran's psychiatric disability during the appeal period.  

Notably, the evidence of record, including VA examinations, VA treatment, and private treatment, does not document that the Veteran's service-connected psychiatric disability resulted in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood for any period on appeal.  Therefore, the Board finds that the Veteran's manifested psychiatric symptoms for the entire period on appeal are most closely approximated by the assigned 50 percent disability rating.  Importantly, he has not shown occupational and social impairment with deficiencies in most areas, or total occupational and social impairment; nor are his PTSD symptoms of similar severity, frequency, and duration in order to warrant an increased 70 percent or 100 percent disability rating throughout the rating period.  See Vazquez-Claudio, supra.  

Thus, the Board finds that an initial disability rating in excess of 50 percent for the Veteran's service-connected anxiety disorder is not warranted for any period on appeal.  The preponderance of evidence is against the Veteran's claim, there is no reasonable doubt to be resolved, and the claim must therefore be denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


III.  Extraschedular/ SMC Consideration

The Board has also considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1) (2015).  The determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111 (2008).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  

If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id.  

In this case, the lay and medical evidence of record fails to show unique or unusual symptomatology regarding the Veteran's service-connected anxiety disorder that would render the schedular criteria inadequate.  The Veteran's symptoms, as discussed above, are contemplated in the disability rating assigned; thus, the application of the Rating Schedule is not rendered impractical.  Moreover, the Veteran has not argued that his symptoms are not contemplated by the rating criteria; rather, he has merely disagreed with the assigned initial disability rating for his level of impairment.  In other words, he did not have any symptoms from his service-connected anxiety disorder that are unusual or different from those contemplated by the schedular criteria.  Nor has he alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Accordingly, referral for consideration of an extraschedular rating is not warranted, as the manifestations of the Veteran's anxiety disorder are considered by the schedular rating assigned.  Based on the foregoing, the Board finds the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321; Thun, 22 Vet. App. 111.  

Additionally, entitlement to special monthly compensation (SMC) is not raised in the context of the Veteran's appeal, as he has not been shown to be permanently housebound (substantially confined to his home or immediate premises) due to a service-connected disability for any period on appeal. See 38 U.S.C.A. § 1114(s)  (West 2014).  


IV.  TDIU  

A TDIU rating may be granted upon a showing that the Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 C.F.R. § 4.16(a) (2016).  There are minimum disability rating percentages that must be shown for the service-connected disabilities, alone or in combination, to even qualify for consideration for a TDIU award under § 4.16(a).  Indeed, if there is only one such disability, it must be rated at 60 percent or more; if instead there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  Id.  

For the above purpose of considering one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability:  (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) Disabilities resulting from common etiology or a single accident, (3) Disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular- renal, neuropsychiatric, (4) Multiple injuries incurred in action, or (5) Multiple disabilities incurred as a prisoner of war.  Id.  

The United States Court of Appeals for Veterans Claims (CAVC) has indicated that the unemployability question, or the veteran's ability or inability to engage in substantial gainful activity, has to be looked at in a practical manner and that the crux of the matter rests upon whether a particular job is realistically within the capabilities, both physical and mental, of the appellant.  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  

Marginal employment shall not be considered substantially gainful employment and generally shall be deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts-found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).  The central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19 (2013); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

In reaching a decision, it is necessary that the record reflect some factor which takes the case outside the norm with respect to a similar level of disability under the rating schedule.  38 C.F.R. §§ 4.1, 4.15; Van Hoose, 4 Vet. App. 361.  The fact that a claimant is unemployed or has difficulty obtaining employment is not enough. The question is whether or not the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Beaty v. Brown, 6 Vet. App. 532, 538 (1994).  

The Veteran is currently service-connected for anxiety disorder (rated as 50 percent disabling from October 6, 2009), asthma (rated as 30 percent disabling from October 6, 2009), tinnitus (rated as 10 percent from June 2, 2016), and bilateral knee patellofemoral syndrome (rated as noncompensable from August 5, 2011).  Therefore, the Veteran meets schedular criteria for a TDIU rating for the entire period on appeal.  See 38 C.F.R. § 4.16(a).  

Additionally, the Board acknowledges that the Veteran has consistently reported throughout the appeal period that he is unemployed, including due to his service-connected asthma.  Notably, however, the preponderance of the evidence of record, including the objective VA examinations of record, does not document that the Veteran's service-connected disabilities have rendered him completely unable to secure or follow a substantially gainful occupation for any period on appeal.  

As discussed above regarding his service-connected psychiatric disability, upon VA psychiatric examination in January 2011, a VA examiner concluded that the Veteran's psychiatric symptoms did not cause total occupational and social impairment, deficiencies in most areas, reduced reliability and productivity, or clinically significant distress or impairment in social, occupational, or other important areas of functioning.  Most recently, in November 2016, a VA psychiatric examiner found that the Veteran's service-connected psychiatric symptoms resulted in occupational and social impairment with reduced reliability and productivity.  Notably, while this represents some functional impact upon the Veteran's ability to work, it does not represent total occupational impairment, which is contemplated by the schedular rating criteria for more severe psychiatric disability.  

Regarding the Veteran's additional service-connected disabilities, upon VA examination in March 2012, the Veteran's knee disabilities were found to have a functional impact upon his ability to work at a physical occupation in that he could not run and experienced pain upon walking.  A March 2012 VA respiratory examination found that the Veteran's asthma interfered with physical employment, but would not cause a problem with sedentary work; although more recently, upon VA examination in October 2016, the Veteran's respiratory condition was not found to have a functional impact on his ability to work.  Finally, an October 2016 VA audio examination found that the Veteran's tinnitus impacted his ordinary conditions of daily life, including his ability to work, in that tinnitus resulted in distraction, impaired concentration, and frustration.  Such evidence reflects some functional impact related to the Veteran's additional service-connected disabilities; however, it does not document that such disabilities completely preclude his participation in any form of substantially gainful employment at any time during the appeal period.  

To the extent that the Veteran's lay statements assert that he is unemployable due to service-connected disability, they are afforded little probative value as the Veteran is not shown to possess vocational expertise in order to opine whether his service-connected disabilities completely preclude his ability to secure or follow a substantially gainful occupation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

Given the above, the preponderance of the evidence is against finding that the Veteran's service-connected disabilities, when considered individually or in combination, completely preclude his participation in any form of substantially gainful employment at any time during the appeal period.  Thus, a TDIU rating is not warranted, referral for consideration of a TDIU rating on an extraschedular basis is not required, and the claim is denied for the entire period on appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. 49.  


ORDER

An initial disability rating in excess of 50 percent for anxiety disorder (claimed as posttraumatic stress disorder and adjustment disorder with depressed mood, circadian rhythm sleep disorder, and insomnia) is denied for the entire period on appeal.  

A TDIU rating is denied for the entire period on appeal.  



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


